Title: To Thomas Jefferson from James Monroe, 25 [May] 1784
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Annapolis 25. [May] 1784.

I received this moment yours of the 21st. My letter by the last post will inform you of the occasion which pointed that as the favorable moment for a trip to Georgetown and of our availing ourselves of it. Yesterday evening we return’d. Our report will be in favor of the Maryland  side and of a position near the town. Upon our return we found that business had been conducted as we expected. The affair of Rhode isld. had not been setled till monday (yesterday) and that in a very extraordinary way. I inform’d you  whence the motion for inquiry originated and I believe of the warmth with which it was conducted. I never saw more indecent conduct in any assembly before. The dispute was more pointed between Mercer and Howell. After exhausting each other, the earnest desire to proceed to business existing with the other part of Congress prevail’d and this consideration being forc’d to give way to that, Mercer and Read had only the alternative of withdrawing or puting their protest upon the journals. Virginia and S. Carolina stand I hear for as yet I have seen nothing formally enter’d in protest against the continuance of these delegates or their right to vote under their present authority. I am told this is in the name of the delegations on behalf of their respective States. What hath this business to do with Virginia or Virginia with it more than any other state in the U.S. and wherefore is she brought so intemperitely and actively on the feild? Today we resume (I am inform’d) the consideration of the western posts. What will be the result is incertain. New York I hear will put restraint on every measure till she attains the object of her memorial or statement handed in before you left us. Other states will be perhaps for doing nothing and some persons who cannot perhaps attain what they wish may attempt to mar the whole. We have now only 8 days before the adjournment so that the prospect of effecting these and other objects before us is unfavourable. My last letter gave you the balance of what Mr. Jenifer inform’d me from his memory for he had no memorandum about him and the post admitted not of delay, which I paid him. I understood the whole was for yourself and transmitted it to you in bank bills except 3 or 4. dolrs. for which I could not procure a bill. By your letter I am inclined to suspect I have been mistaken and that I should have given the balance to Mr. Hardy, but this or any other mistake you will please to rectify and give me the necessary information and let me do it. I shall go instantly upon the business of your other commands, forward if not yet gone your instructions &c. and will attempt giving you powers to negotiate with F[rance] if you have them not, but I suppos’d you had, for so I think it was report’d and I do not recollect that it was negativ’d. It is certainly necessary something should be done respecting the restraint on tobacco in France, to extricate it from the monopoly of the farmers Genl. contrary in my opinion to the spirit of the treaty, but I am not sufficiently inform’d on this subject to take it up and wish your advice. The cypher I find is imperfect. I have only us’d it for the present purpose. It appears to me only to want one to write by and in that case we may remedy the inconvenience in  private. Otherwise I will make a new one and forward it by Mr. Lucerne or some other gentleman of distinction. I shall write you constantly as well before you quit the continent as after. I have the pleasure to inform you that I have information from Mr. Jones that the facilities will eventually be of as great convenience to our State as any in the Union, and that their admission is consider’d as a great eas’ment to the State. Yr frd. & servt.,

Jas. Monroe


P.S. Be so kind as assure Mr. Hopkinson that I conceivd the part of his letter you allude to was only intended for yourself and that I have kept it as secret as his utmost delicacy would require. Assure him further that in your absence by letters address’d to me he shall most fully command my services. I have wrote to the Chevalr. at B[altimore] to desire Mr. Curson to forward me his account which I shall pay immediately and also to inquire about the books I still owe you when you tell me to whom I shall make payment.
